Case 2:20-cv-11575-MCS-JC Document 17 Filed 01/28/21 Page 1 of 1 Page ID #:108



     CENTER FOR DISABILITY ACCESS
 1   Dennis Price, SBN 279082
     Amanda Lockhart Seabock, SBN 289900
 2   8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 3   (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
 4
     Attorneys for Plaintiff, NEHEMIAH KONG
 5
 6                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 7
     Nehemiah Kong,                           )      Case No.: 2:20-cv-11575-MCS-JC
 8                                            )
            Plaintiff,                        )
 9                                            )      NOTICE OF SETTLEMENT AND
       v.                                     )      REQUEST TO VACATE ALL
10                                                   CURRENTLY SET DATES
     T-A Properties, LTD.; Autozone West LLC;))
11   and Does 1-10,                           )
12          Defendants.                       )
                                              )
13                                            )
                                              )
14                                            )
                                              )
15
16         The plaintiff hereby notifies the court that a global settlement has been reached in
17   the above-captioned case and the parties would like to avoid any additional expense, and
18   to further the interests of judicial economy.
19         The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
20   dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all
21   parties will be filed within 60 days.
22
                                             CENTER FOR DISABILITY ACCESS
23
24   Dated: January 28, 2021           By: /s/Amanda Lockhart Seabock
25                                           Amanda Lockhart Seabock
                                             Attorney for Plaintiff
26
27
28


     Notice of Settlement            -1-             2:20-cv-11575-MCS-JC
